BATCHELDER, Circuit Judge,
concurring.
I write separately because, although I do not disagree with either the reasoning of the lead opinion or its conclusions with regard to the issues it addresses, I would not reach those issues. Galen contends in its cross-appeal that the district court should have granted its motion for judgment as a matter of law, and this case should never have gone to the jury. In my view, we ought to address Galen’s assignment of error first, and if, as I believe we must, we conclude that the district court erred in denying the motion, we would not reach the issues surrounding the jury verdict.
A district court may grant a motion for judgment as a matter of law if “a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue....” Fed.R.Civ.P. 50(a). This court, “viewing the evidence in the light most favorable to the nonmovant,” reviews de novo the district court’s decision whether to grant the motion. Diamond v. Howd, 288 F.3d 932, 935 (6th Cir.2002).
As a matter of law, the plaintiff had to show that Roberts was transferred from the University of Louisville Hospital at a time when she had “an emergency medical condition which ha[d] not been stabilized.” 42 U.S.C. § 1395dd(c)(l). An emergency medical condition
manifest[s] itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in—
(i) placing the health of the individual ... in serious jeopardy,
(ii) serious impairment to bodily functions, or
(iii) serious dysfunction of any bodily organ or part ....
§ 1395dd(e)(l)(A). After reviewing the record thoroughly and construing the evidence in a light most favorable to the plaintiff, I have found no evidence to support the conclusion that Roberts, at the time of her transfer, was suffering from an “emergency medical condition” as defined by the EMTALA. While the hospital’s decision to transfer Roberts may have been unwise, or perhaps even negligent, the hospital did not have a continuing duty under the EMTALA to care for Roberts when she no longer required immediate medical attention.